*251ON PETITION FOR REHEARING
JOHNSON, Judge.
We have reviewed the record with particular regard to the suggested errors as to our conclusion of fact and reaffirm our conclusion of fact to be correct. We do not find on the petition for rehearing any new matter or reasons for altering the conclusion of this court in its original opinion. The original opinion of this court filed on June 15, 1967, affirming the judgment from which this appeal was taken is therefore reaffirmed and adhered to by this court. Petition for Rehearing is denied.
WIGGINTON, C. J., and SPECTOR, J., concur.